

115 S3566 IS: Advancing Carbon Capture in Energy Generation Act
U.S. Senate
2018-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3566IN THE SENATE OF THE UNITED STATESOctober 10, 2018Ms. Heitkamp (for herself, Ms. Smith, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the qualifying advanced coal project credit.
	
 1.Short titleThis Act may be cited as the Advancing Carbon Capture in Energy Generation Act. 2.Modifications of qualifying advanced coal project credit (a)Sequestration requirement for certain equipmentSection 48A(e)(1)(G) of the Internal Revenue Code of 1986 is amended by striking (70 percent in the case of an application for reallocated credits under subsection (d)(4)) and inserting (60 percent in the case of an application with respect to reallocated credits under subsection (d)(4) for an electrical generating unit in existence on October 3, 2008, and 70 percent in the case of any other application for reallocated credits under such subsection).
			(b)Advanced coal-Based generation technology requirements
 (1)In generalSection 48A(f) of such Code is amended— (A)by striking generation technology.— and all that follows through For the purpose of this section and inserting the following generation technology.—For the purpose of this section, and
 (B)by striking generation technology if— and all that follows through the unit is designed and inserting the following: generation technology if the unit is designed. (2)Conforming amendmentsSection 48A(f) of such Code, as amended by paragraph (1), is amended—
 (A)by striking paragraphs (2) and (3), and (B)by striking in subparagraph (B) in the second sentence and inserting in this subsection.
 (c)Performance requirements in case of best available control technologySection 48A(f) of such Code, as amended by subsection (b), is amended by adding at the end the following: In the case of a unit which has undergone a best available control technology analysis after August 8, 2005, with respect to the removal or emissions of any pollutant specified in the table contained in this subsection, the removal or emissions design level with respect to such pollutant shall be the level determined in such analysis..
 (d)Effective dateThe amendments made by this section shall apply to allocations and reallocations after the date of the enactment of this Act.